 1

 2

 3

 4
                                                                   JS-6
 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 CENTRAL DISTRICT OF CALIFORNIA

 9                                 SOUTHERN DIVISION – SANTA ANA

10

11   LISA OSTELLA,                                Case No. SACV 11-00485 AG (RAOx)

12                    Plaintiff,

13          v.                                    JUDGMENT

14   ORLY TAITZ,

15                    Defendant.

16
17

18          The Court enters judgment for Defendant and against Plaintiff.

19

20

21   Dated October 5, 2018                            ____________________________________
                                                      Hon. Andrew J. Guilford
22                                                    United States District Judge
23

24

25

26

27

28


                                              JUDGMENT
